*196OPINION OP COURT.
The following is taken, verbatim, from the opinion.
WILLIAMS, J.
There is merit in each of these views. It appears that there is no cross street running easterly from Summit Street at this point for a distance of about 1,500 feet. The Council had a right to consider all conditions and all elements in determining whether or not it would proceed with the improvement. They could consider not only the needs of traffic and its hazards but also the industrial growth and developments and welfare of the city. There was room for great difference of opinion as to what was the best course to pursue. We can not say that there was an abuse of discretion, and therefore can not interfere with the legislative power of the Council in the instant case. The powers of this court are judicial. Those of the Council are legislative. The discretion to determine what property shall be appropriated for street purposes is vested in the Council of this City under the Constitution of and laws of Ohio and the charter of the City of Toledo; and this court, in the exercise of its judicial power, has no right to interfere with the legislative power of the Council in the instant case, and to do so would be to usurp the functions of the legislative branch of the municipality.
Por the reasons indicated the petition of the plaintiffs will be dismissed. Decree accordingly.
(Richards, J. concurs. Lloyd, J. concurs in judgment.)